Per Curiam :
A reconsideration of the questions involved on this appeal-in the light of the criticism .of the opinion by'the learned district attorney fails to disclose that the court overlooked any material facts or any controlling authority, or that.any grounds .exist which would ¡justify the court in ordering a réargument. The reference in the opinion to the admission of the entries in the books bf the corporation related solely to such entries against, the defendant who is not,shown *389to have had anything, to do with the books or any knowledge of their contents or any connection with the entries, and the statement that the books of a corporation are not evidence against an officer of a corporation in a criminal proceeding against him of course refers only to books’or entries where it was not shown- that the person against whom the entries were offered had any knowledge of the entries or any connection with the books.
What we decided was that mere proof that defendant was an officer of the corporation .did not justify the court in admitting all the books of the corporation- as evidence, against him in a criminal proceeding without proof of furthér connection of the defendant with the books or entries.:
The motion for reargument is, therefore, denied.
The reversal was distinctly upon-the- ground that-upon the facts: proved the judgment of conviction could not be sustained. The application for a resettlement of'the order is, therefore,- denied.
Present — Ingraham, McLaughlin, Clarke, Houghton' and Lambert, JJ.
Motion for reargument denied. Motion for resettlement denied.